                          UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE
                                             CIVIL ACTION NO: 1:19-cv-00040-JAW
 U.S. Bank National Association, as trustee,
 on behalf of the holders of the Asset
 Backed Securities Corporation Home
 Equity Loan Trust, Series AMQ 2006-HE7
 Asset Backed Pass-Through Certificates,
 Series AMQ 2006-HE7

                Plaintiff

                       vs.                         RE:
                                                   1716 Stillwater Avenue, Bangor, ME 04401

 John Richard McAvoy, as Personal                  Mortgage:
 Representative of the Estate of Francis P.        April 26, 2006
 McAvoy                                            Book 10413, Page 193

                Defendant



                    CONSENT JUDGMENT OF FORECLOSURE AND SALE

       Now comes the Plaintiff, U.S. Bank National Association, as trustee, on behalf of the
holders of the Asset Backed Securities Corporation Home Equity Loan Trust, Series AMQ 2006-
HE7 Asset Backed Pass-Through Certificates, Series AMQ 2006-HE7, and the Defendant, John
Richard McAvoy, Personal Representative of the Estate of Francis P. McAvoy, by and through his
undersigned counsel, and hereby submits this Consent Judgment of Foreclosure and Sale.

       Count II – Breach of Note, Count III – Breach of Contract, Money Had and Received,
Count IV – Quantum Meruit, and Count V – Unjust Enrichment, are hereby DISMISSED without
prejudice at the request of the Plaintiff. JUDGMENT on Count I – Foreclosure, is hereby
ENTERED as follows:

1.     If the Defendant or his heirs or assigns pay U.S. Bank National Association, as trustee, on
       behalf of the holders of the Asset Backed Securities Corporation Home Equity Loan Trust,
       Series AMQ 2006-HE7 Asset Backed Pass-Through Certificates, Series AMQ 2006-HE7
       (“U.S. Bank”) the amount adjudged due and owing ($353,112.55) within 90 days of the date
       of the Judgment, as that time period is calculated in accordance with 14 M.R.S.A. § 6322,
     U.S. Bank shall forthwith discharge the Mortgage and file a dismissal of this action on the
     ECF Docket. The following is a breakdown of the amount due and owing:

                        Description                           Amount
                  Principal Balance:                        $118,802.67
                  Accrued Interest:                          $19,848.13
                  Escrow Advance:                             $5,125.00
                  Advance Balance:                            $7,589.98
                      Late Charges:                              $94.08
               Interest on Advance:                              $66.42
                         Total Due:                         $353,112.55

2.   If the Defendant or his heirs or assigns do not pay U.S. Bank the amount adjudged due and
     owing ($353,112.55) within 90 days of the Judgment, as that time period is calculated in
     accordance with 14 M.R.S.A. § 6322, their remaining rights to possession of the Bangor
     Property shall terminate, U.S. Bank shall conduct a public sale of the Bangor Property in
     accordance with 14 M.R.S.A. § 6323, disbursing the proceeds first to itself in the amount of
     $353,112.55 after deducting the expenses of the sale, with any surplus to the Defendant, or
     their heirs or assigns, in accordance with 14 M.R.S.A. § 6324.

3.   U.S. Bank may not seek a deficiency judgment against the Defendant.

4.   Pursuant to 14 M.R.S.A. § 2401(3)(F), the Clerk shall sign a certification after the appeal
     period has expired, certifying that the applicable period has expired without action or that
     the final judgment has been entered following appeal.

5.   The amount due and owing is $353,112.55.

6.   U.S. Bank National Association, as trustee, on behalf of the holders of the Asset Backed
     Securities Corporation Home Equity Loan Trust, Series AMQ 2006-HE7 Asset Backed
     Pass-Through Certificates, Series AMQ 2006-HE7 has first priority, in the amount of
     $353,112.55, pursuant to the subject Note and Mortgage and there are no parties in interest
     other than the Defendant, who has second priority.

8.   The prejudgment interest rate is 7.12500%, see 14 M.R.S.A. § 1602-B, and the post-judgment
     interest rate is 8.59%, see 14 M.R.S.A. § 1602-C.

9.   The following information is included in this Judgment pursuant to 14 M.R.S.A. § 2401(3):
                           PARTIES                              COUNSEL
PLAINTIFF                  U.S. Bank National Association,      John A. Doonan, Esq.
                           as trustee, on behalf of the         Reneau J. Longoria, Esq.
                           holders of the Asset Backed          Doonan, Graves & Longoria, LLC
                           Securities Corporation Home          100 Cummings Center
                           Equity Loan Trust, Series AMQ        Suite 225D
                           2006-HE7 Asset Backed Pass-          Beverly, MA 01915
                           Through Certificates, Series
                           AMQ 2006-HE7
DEFENDANT
                           John Richard McAvoy, Personal        Thomas A. Cox, Esq.
                           Representative of the Estate of      P.O. Box 1314
                           Francis P. McAvoy                    Portland, ME 04104




    a)      The docket number of this case is No. 1:19-cv-00040-JAW.

    b)      The Defendant, the only party to these proceedings besides U.S. Bank, received
            notice of the proceedings in accordance with the applicable provisions of the
            Federal Rules of Civil Procedure.

    c)      A description of the real estate involved, 1716 Stillwater Avenue, Bangor, ME 04401,
            is set forth in Exhibit A to the Judgment herein.

    d)      The street address of the real estate involved is 1716 Stillwater Avenue, Bangor, ME
            04401. The Mortgage was executed by the Defendants on April 26, 2006. The book
            and page number of the Mortgage in the Penobscot County Registry of Deeds is
            Book 10413, Page 193.

    e)      This judgment shall not create any personal liability on the part of the Defendant
            but shall act solely as an in rem judgment against the property, 1716 Stillwater
            Avenue, Bangor, ME 04401.
 Dated: March 25, 2019                 /s/John A. Doonan, Esq.
                                       John A. Doonan, Esq., Bar No. 3250
                                       Reneau J. Longoria, Esq., Bar No. 5746
                                       Doonan, Graves & Longoria, LLC
                                       100 Cummings Center
                                       Suite 225D
                                       Beverly, MA 01915

Dated: March 22, 2019

                                      /s/ Thomas A. Cox, Esq.___________
                                      Thomas A. Cox, Esq.
                                      Attorney for John Richard McAvoy
                                      P.O. Box 1314
                                      Portland, ME 04104




SO ORDERED.


 DATED THIS 1st DAY OF APRIL, 2019.


                                          /s/ John A. Woodcock, Jr.
                                          JOHN A. WOODCOCK, JR.
                                          U.S. DISTRICT JUDGE
